PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/027,416
Filing Date: 5 Jul 2018
Appellant(s): SKF Lubrication Systems Germany GmbH



__________________
Scott T Wakeman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 7, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 8, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-4, 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Paar et al., WO 2016/176308 (U.S. equivalent Patent Publication 2018/0135801 used for paragraph designations) in view of Mohamed, U.S. Patent Publication 2011/0070113.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Paar et al., WO 2016/176308 (U.S. equivalent Patent Publication 2018/0135801 used for paragraph designations) in view of Mohamed, U.S. Patent Publication 2011/0070113, further in view of Gagan, U.S. Patent Publication 2014/0060974.

(2) Response to Argument
Appellant argues: Mohamed is non-analogous art
Examiner respectfully disagrees. Mohamed mentions establishing a force resisting movement of the magnet which slows movement of the poppet which may appear non-analogous to the issue with Paar. However, Paar and Mohamed both share the common issue of creating electrical current where there is no conventional power source.  Mohamed discloses in para [0039] that the generated current may be used for a variety of purposes.  Electrical energy created can be stored in storage device 116 which connects to a device that consumes electrical energy, such as a light, a compressor controller or monitoring circuitry as disclosed in para [0053]. Therefore, Mohamed is analogous art for the common issue of creating electrical energy.

Appellant argues: The record does not provide a reason to replace Paar’s indicator pin and piezoelectric sensor with a magnet and an inductive sensing coil
 Examiner respectfully disagrees. Mohamed discloses using an inductive element to dampen a piston, but it is also well known that piezoelectric elements and inductive elements are equivalent energy sources. As mentioned above, Mohamed discloses their inductive element can also be used to generate a current to be used for a variety of purposes which would include sending a signal as described in Paar et al.  Examiner uses Mohamed's disclosure of an inductive element as an alternative energy source for the purpose Paar discloses of generating a signal from a current.  Examiner believes simplifying the Parr et al. design by eliminating springs, an anvil and a piezoelectric element by converting the movable pin of Paar et al. to a magnet and generating an electrical current from a coil around the pin justifies switching from a piezoelectric to inductive energy source.

Appellant argues: The proposed modification impermissibly changes the principle of operation of Paar
Appellant argues Paar’s piezoelectric crystal will produce a signal as long as pressure is applied against the anvil.  Examiner respectfully disagrees.  Paras [0036-0038] of Paar describe potential energy from spring 84 is first created and then released as kinetic energy to drive striking element 78 towards anvil 90/ piezoelectric element 92. This momentary striking causes deformation in piezoelectric element 92 which produces electrical energy. The striking element 78 may remain in contact with the anvil but no further electrical energy is created until the process is repeated. This appears to match the brief time a magnet moves through a coil in an inductive element as Appellant states in his arguments. 


Appellant argues: Claims 4 and 9
Appellant argues claims 4 and 9 regarding being able to provide energy for operating the at least one lubrication system component and sensor element.  Further if a rapidly reciprocating magnet in Mohamed’s inductive element can generate enough power with Parr’s relatively slow moving indicator pin.  Examiner respectfully disagrees and notes Paar’s, Mohamed’s and Appellant’s specifications are silent on the speed of moving components in the energy creating devices.  One of ordinary skill in the art would be able to size the components to meet the electrical requirements. 

Appellant argues: Claim 5  
Appellant argues Gagan teaches a remote grease line that includes a hose that is flexible but is not “elastically expandable and contractible” as claimed.  Further, that a hose that is flexible is not necessarily elastically expandable and contractible hose, for example, may flex but would not expand and contract.  Examiner notes that applicant does not provide any evidence for this conclusion.  Examiner respectfully disagrees. The word “plastic” used by Gagan is a term commonly used to cover a wide range of petroleum based synthetic material ranging from hard to soft. Expandable and contractible are terms used by Appellant to describe the modulus of the grease line to have modulus values in the elastic range before permanent deformation occurs.  Examiner interprets one of ordinary skill would know a flexible hose made from softer plastic would have this common type of modulus value .  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M.K.B/Examiner, Art Unit 3654 
                                                                                                 /MICHAEL R MANSEN/                                                                                                 Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                             
Conferees:
/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.